        Case 6:20-po-00719-HBK Document 5 Filed 03/08/21 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number 6:20-po-00719-HBK
12                        Plaintiff,
13            v.                                      MOTION TO DISMISS; AND
                                                      ORDER THEREON
14

15    RAMESH GURNANI,
16                        Defendant.
17

18           Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal without

20   prejudice and in the interest of justice.

21

22           Dated: March 8, 2021                         /S/ Sean O. Anderson
                                                          Sean O. Anderson
23                                                        Legal Officer
24                                                        Yosemite National Park

25

26
27

28
                                                      1
        Case 6:20-po-00719-HBK Document 5 Filed 03/08/21 Page 2 of 2


 1                                          ORDER
 2

 3            Upon review, the court grants the United States motion brought under Fed. R. Crim. Pro.
     48 (Doc. No. 4) in the matter of United States v. Gurnani, case no. 6:20-po-00719-HBK.
 4
              Accordingly, it is ORDERED:
 5
              1. The warrant issued in this matter is recalled and the $100.00 fee assessed is rescinded.
 6            2. Violation no. 9292189 is dismissed and the case is without prejudice, in the interest of
 7               justice.
 8            3. The March 9, 2021 hearing scheduled in this matter is vacated.

 9
     IT IS SO ORDERED.
10

11
     Dated:      March 8, 2021
12                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
